COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  '
 BETTY CAMPBELL,                                               No. 08-12-00013-CV
                                                  '
                       Appellant,                                  Appeal from
                                                  '
 v.                                                         County Court at Law No. 3
                                                  '
 ALMA DELGADO,                                               of El Paso County, Texas
                                                  '
                       Appellee.                  '          (TC # 2011-CCV08854)


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has failed to file a brief or motion

for extension of time and has failed to respond to our inquiry letter, we dismiss the appeal for

want of prosecution.

       On May 17, 2012, the Clerk notified Appellant that her brief was past due and no motion

for extension of time had been filed. The letter advised the parties that the Court intended to

dismiss the appeal for want of prosecution unless she responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). No reply has been received.

Pursuant to Rules 38.8(a)(1) and 42.3 of the Texas Rules of Appellate Procedure, we dismiss the

appeal for want of prosecution.




July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.